Title: From John Adams to Benjamin Franklin and William Jackson, 18 June 1781
From: Adams, John
To: Franklin, Benjamin,Jackson, William



Amsterdam June 18. 1781

This is a Copy of a Letter from Coll. Laurens to me, which I have given to Major Jackson, to shew to his Excellency Dr. Franklin. I should think it most adviseable for Major Jackson to lay the Accounts of the Indian before his Excellency, and pray him to authorize, Major Jackson or Mr. De Neufville to draw upon him, for the Amount, in case of my absence, from this Republick, which may become necessary before Major Jacksons Return, which will however, without doubt be expedited as much as possible, as the Ship waits for nothing else.

John Adams

